reri holdings i llc harold levine tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date llc1 contributed a successor member interest in a second llc llc2 to university r moves for partial summary judg- ment that the actuarial_tables under sec_7520 do not apply to value the successor member interest and tmp failed to substantiate the value of the successor member interest with a qualified_appraisal as defined in sec_1 170a- c income_tax regs held 133_tc_24 followed llc2 a disregarded_entity is not disregarded in determining value of the successor member interest in llc2 that llc1 contributed to university held further 116_tc_142 rev’d and remanded 342_f3d_85 2d cir distin- guished on ground that successor member interest involved right to receive a capital_asset in the future and not a stream of fixed payments held further we will deny r’s motion randall gregory dick and rebekah e schechtman for petitioner travis vance iii kristen i nygren john m altman and leon st laurent for respondent opinion halpern judge this is a partnership-level action brought in response to a notice of final_partnership_administrative_adjustment the action involves reri holdings i llc reri on its income_tax return reri reported a charitable_contribution of property worth dollar_figure respondent determined that reri overstated the value of the contribution by dollar_figure he also determined that on account of the overstatement he would apply an accuracy- related penalty to any resulting underpayment of income_tax petitioner assigned error to respondent’s determinations respondent answered supporting his determination that reri had overstated the value of the contribution with the united_states tax_court reports allegation that the transaction giving rise to reri’s chari- table contribution is a sham for tax purposes or lacks eco- nomic substance and therefore the transaction should be dis- regarded for federal tax purposes and the deduction dis- allowed in its entirety the case is presently before us on respondent’s motion for partial summary_judgment motion respondent moves for partial summary adjudication in his favor that the actu- arial tables under sec_7520 do not apply to value the future remainder_interest in property that reri contrib- uted to the university of michigan university in and reri failed to substantiate the value of its contribution with a qualified_appraisal petitioner objects we will deny the motion background previously in this case we disposed by order of a motion by respondent for partial summary_judgment and by memo- randum opinion and order of a motion by petitioner for par- tial summary_judgment reri holdings i llc v commis- sioner tcmemo_2014_99 rejecting petitioner’s claim that as a matter of law the doctrines of sham and lack of eco- nomic substance are inapplicable to the determination of whether a taxpayer’s charitable_contribution is allowed under sec_170 in doing so we relied on certain facts that we believed are not in dispute we shall therefore with minor modifications and additions as relevant to the motion again rely on those facts the facts we rely on are as follows unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent moved for partial summary adjudication in his favor that if the valuation tables provided for in sec_7520 are to be used in valuing the charitable_contribution in issue the value of the real_property under- lying the contribution must be reduced by depreciation and the en- tire amount of the indebtedness encumbering the underlying property by order dated date order we granted that motion with respect to respondent’s first prayer and denied it with respect to his second prayer which we treated as asking for judgment that the charitable_contribution had to be reduced by the amount of the indebtedness we denied the mo- tion on the ground that there was a genuine dispute as to a material fact see rule b reri holdings i llc v commissioner reri reri was formed as a delaware limited_liability_company on date it was dissolved on date reri is classified as a partnership for federal_income_tax pur- poses for reri filed a form_1065 u s return of partnership income return the charitable_contribution reri reported on the return as a charitable_contribution its transfer to the regents of the university of what reri described on the return as of the remainder estate in the membership interest in rs hawthorne holdings llc holdings holdings reri reported owns all of the mem- bership interest of a ‘single purpose single member’ dela- ware limited_liability_company that delaware llc is rs hawthorne llc hawthorne which reri described on the return as owning the fee simple absolute in a parcel of land improved as a at t web hosting facility located pincite west 120th street hawthorne california hawthorne prop- erty red sea tech i inc from the hawthorne property had come to be owned by haw- thorne on date pursuant to hawthorne’s execu- tion of a real_estate contract that hawthorne had received from red sea tech i inc red sea hawthorne purchased the hawthorne property intergate laii llc intergate for dollar_figure to fund that purchase haw- thorne borrowed dollar_figure from branch banking trust co bb t signing a promissory note promissory note or note and securing its repayment obligation by among other things a deed_of_trust mortgage and an absolute assign- ment of rents and lease the promissory note called for payments in installments including interest over a period of years and months date-date with the final payment due_date constituting a balloon payment of dollar_figure million at t occupied the haw- thorne property pursuant to a triple net_lease between it and intergate that lease had commenced on date and was for a term of years until date with at t having three renewal options of years each united_states tax_court reports the temporal interests initially red sea was the sole member of holdings on date red sea created two temporal interests in its membership interest in holdings holdings membership interest or sometimes holdings -a possessory term of years member interest toys interest and a future successor member interest smi the toys interest commenced in date and is to run almost years through december the smi becomes possessory on january on termination of the toys interest sale to rjs rjs realty corp rjs is a delaware corporation on feb- ruary rjs purchased the smi for dollar_figure by the agreement of sale assignment agreement among other things red sea agreed to prohibit holdings or hawthorne from encumbering the hawthorne property without the con- sent of rjs red sea also agreed to prohibit the transfer of any interest in the hawthorne property or the creation of any lien or encumbrance on the property that would mate- rially adversely affect its value the assignment agreement limits red sea’s and any successor in interest’s liability for breach of the agreement an assignee’s recourse for breach of the agreement is limited to the interest the toys interest retained by red sea the assignment agreement provides that it shall be interpreted and construed in a manner con- sistent with the common_law of estates in property of the state of new york and the statutory scheme of future interests and estates in property of the state of new york that is set forth in the new york estates powers and trust law as in effect on the date hereof reri’s purchase on date rjs sold the smi to reri for dollar_figure reri paying dollar_figure in cash and executing a nonrecourse promissory note for the balance the gift agreement on date reri’s principal investor stephen m ross pledged that he would make a gift of dollar_figure million later reri holdings i llc v commissioner increased to dollar_figure million to the university for the benefit of its department of athletics gift agreement under the gift agreement mr ross pledged and agreed to transfer or to have transferred the smi to the university no later than date upon receiving the smi the university was to hold it at a nominal value of dollar_figure and credit mr ross’ pledge in the amount of dollar_figure the university agreed to hold the smi for a minimum of two years after which the university shall sell the smi and credit mr ross’ account to a value equal to the net_proceeds received by the university for the smi reri’s donation of the smi to the university was completed on the same day as the gift agree- ment date consistent with the gift agreement the agreement embodying reri’s donation of the smi to the university required the university to hold the smi for a period of two years we shall hereafter refer to the univer- sity’s obligations-first to hold the smi for a minimum of two years and then to sell it-as the two-year hold-sell requirement appraisal of the hawthorne property in date reri retained howard c gelbtuch of greenwich realty advisors to appraise a hypothetical remainder_interest in the hawthorne property mr gelbtuch concluded that the fair_market_value of the leased fee interest in the hawthorne property as of date is us dollar_figure and that the investment value of a hypothetical remainder_interest in that property vesting on january was dollar_figure mr gelbtuch determined that value by multiplying his valuation of the underlying leased fee interest by an actuarial factor taken from the tables promulgated under sec_2031 and sec_7520 see sec_20_2031-7 estate_tax regs sec_1_7520-1 income_tax regs in his appraisal report mr gelbtuch states that he was advised that the applicable remainder_interest actuarial factor as provided in sec_7520 of the internal_revenue_code_of_1986 for the month of the appraisal and professional fees were calculated as dollar_figure for a total reported charitable_contribution by the partnership of dollar_figure mr gelbtuch was asked to and did in fact appraise a hypothetical re- mainder interest in the hawthorne property not the smi united_states tax_court reports contribution is mr gelbtuch appraised the leased fee interest assuming that it was free and clear of any and all liens or encumbrances sale of the smi on or about date after the expiration of the required two-year holding_period and after obtaining its own appraisal of the remainder_interest in the hawthorne prop- erty as of date which valued that interest at dollar_figure million on the basis of a reversion value of the hawthorne property after years the university sold the smi to hrk real_estate holdings llc hrk a delaware llc indirectly owned by petitioner and one of his associates for dollar_figure hrk had pre-sold the smi to a third-party individual for dollar_figure million on or about date on date that third party donated the smi to another charitable_organization and claimed a charitable_contribution_deduction of dollar_figure in connection therewith again on the basis of an appraisal by mr gelbtuch of a hypothetical remainder_interest in the hawthorne property i summary_judgment discussion pursuant to rule a e ither party may move with or without supporting affidavits or declarations for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b as a result of petitioner’s donation of the smi to the university and other donations of similar successor member interests in other llcs ar- ranged by mr ross the university derived sale proceeds of dollar_figure which it credited to mr ross’ dollar_figure million pledge respondent alleges that in at least some of those cases the amounts realized by the university on its sales of the donated successor remainder member interests were far less than the appraisal thereof for which the donor presumably claimed a sec_170 deduction reri holdings i llc v commissioner a summary_judgment may be made upon part of the legal issues in controversy see id in response to a motion for summary_judgment an adverse_party may not rest upon mere allegations or denials of the moving party’s pleading but must set forth specific facts showing that there is a gen- uine dispute for trial rule d ii application of the actuarial_tables under sec_7520 in valuing the smi a applicable law sec_170 allows a deduction for any charitable_contribution made within the taxable_year only if verified under regulations prescribed by the secretary sec_1_170a-1 income_tax regs generally provides that the amount of a contribution made in property other than money is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs provides that fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compul- sion to buy or sell and both having reasonable knowledge of relevant facts in most cases the willing buyer-willing seller standard is not applied directly to annuities life estates terms of years remainders reversions and similar partial_interests in prop- erty in general those interests are valued by determining the fair_market_value of the underlying property and dividing the value among the several interests in the property on the basis of their present values in pertinent part sec_7520 provides with respect to remainder interests sec_7520 general_rule -for purposes of this title ie title_26 u s c the internal_revenue_code the value of any remainder_interest shall be determined- under tables prescribed by the secretary and by using an interest rate rounded to the nearest 10ths of percent equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the valuation_date falls if an income_tax charitable_contribution is allowable for any part of the property transferred the taxpayer may elect to use such federal midterm rate for either of the months preceding the month in which the valuation_date falls for purposes of paragraph united_states tax_court reports sec_1_7520-1 income_tax regs applicable to remainder interests provides except as otherwise provided in this section and in sec_1_7520-3 relating to exceptions to the use of prescribed tables under certain circumstances in the case of certain transactions after date subject_to the income_tax the fair_market_value of remainders is their present_value determined under this section sec_1_7520-1 income_tax regs generally provides that present_value is to be computed by using tables sec_7520 tables reflecting the sec_7520 interest rate component and if necessary the mortality component described in the sec_7520 regulations see also sec_1_7520-2 income_tax regs which provides valu- ation -except as otherwise provided in this section and in sec_1_7520-3 the fair_market_value of remainders for which an income_tax charitable deduction is allow- able is the present_value of such interests determined under sec_1_7520-1 sec_1_7520-3 income_tax regs describes an ordinary remainder or reversionary_interest as the right to receive an interest in property at the end of one or more measuring lives or some other defined period the regulation provides that such an interest may be present-val- ued using a standard sec_7520 remainder factor as defined therein id sec_1_7520-3 income_tax regs describes a restricted beneficial_interest in part as a remainder_interest that is subject_to a contingency power or other restriction whether the restriction is provided for by the terms of the governing instrument or is caused by other circumstances that regulation further provides in general a standard sec_7520 remainder factor may not be used to value a restricted beneficial_interest id it provides however that a special sec_7520 remainder factor may be used to value a restricted beneficial_interest under some circumstances citing an example in sec_1_7520-3 income_tax regs that is not germane to this case id the regulations cited and discussed herein are those that were in effect for the year in issue as discussed infra pp respondent alleges that the smi was a reri holdings i llc v commissioner if neither the sec_7520 tables nor a special sec_7520 factor is applicable to determining the value of a remainder_interest then the fair_market_value of the remainder_interest is determined without regard for sec_7520 on the basis of all of the facts and circumstances see sec_1_7520-3 income_tax regs sec_1_7520-3 income_tax regs is entitled provisions of governing instrument and other limitations on source of payment sec_1_7520-3 income_tax regs provides with respect to remainder and reversionary interests iii remainder and reversionary interests a standard sec_7520 remainder_interest factor for an ordinary remainder or reversionary_interest may not be used to determine the present_value of a remainder or reversionary_interest whether in trust or otherwise unless con- sistent with the preservation and protection that the law of trusts would provide for a person who is unqualifiedly designated as the remainder beneficiary of a_trust for a similar duration the effect of the administra- tive and dispositive provisions for the interest or interests that precede the remainder or reversionary_interest is to assure that the property will be adequately preserved and protected eg from erosion invasion depletion or damage until the remainder or reversionary_interest takes effect in possession and enjoyment this degree of preservation and protection is provided only if it was the transferor’s intent as manifested by the provisions of the arrangement and the surrounding cir- cumstances that the entire disposition provide the remainder or rever- sionary beneficiary with an undiminished interest in the property trans- ferred at the time of the termination of the prior interest see also sec_1_7520-3 income_tax regs which in addressing the requirements of a governing instrument with respect to i ncome and similar interests restricted beneficial_interest precluding mr gelbtuch’s use of the sec_7520 tables respondent appears to treat that preclusion as mandated by and synonymous with the statement in sec_1_7520-3 income_tax regs that i n general a standard sec_7520 remainder factor may not be used to value a restricted beneficial_interest petitioner does not allege the right to file on reri’s behalf a ruling_request under sec_1_7520-1 income_tax regs seeking from respondent a special sec_7520 remainder factor in order to value the smi see sec_1 b ii income_tax regs nor do the parties discuss the possible use of such a factor herein in lieu of the standard sec_7520 factor or what that might mean in arriving at a value of the smi therefore we will address the issue as framed by the parties whether petitioner is entitled to use the sec_7520 tables ie a standard sec_7520 remainder factor in val- uing the smi united_states tax_court reports provides that the income beneficiary’s interest is adequately protected ie is an ordinary beneficial_interest subject_to valuation using a standard sec_7520 income factor only if it was the transferor’s intent as manifested by the provisions of the governing instrument and the surrounding circumstances that the trust provide an income_interest for the income_beneficiary during the specified period of time that is consistent with the value of the trust corpus and with its preservation emphasis added the wasting nature of depreciable and depletable real_property is reflected in a special rule requiring that in deter- mining the value of a remainder_interest in real_property for purposes of sec_170 allowing an income_tax deduction for any charitable_contribution depreciation and depletion be taken into account sec_170 provides for purposes of this section in determining the value of a remainder_interest in real_property depreciation computed on the straight_line method and depletion of such property shall be taken into account and such value shall be discounted at a rate of percent per annum except that the secretary may prescribe a different rate b whether on the authority of pierre v commissioner we should disregard the check-the-box_regulations in the context of a valuation for purposes of sec_170 and if so whether that disregard necessarily invalidates mr gelbtuch’s valuation as a valuation of the smi because he improperly applied the sec_7520 tables to the hawthorne property rather than to the value of the holdings membership interest the parties’ arguments respondent argues that mr gelbtuch improperly appraised a hypothetical remainder_interest in the haw- thorne property rather than the smi that reri did in fact donate to the university he argues that assuming the sec_7520 tables are applicable to value the smi the sec_7520 remainder_interest factor should have been applied to the fair_market_value of holdings a recognized legal entity formed under delaware law rather than to the market_value of the hawthorne property reri holdings i llc v commissioner petitioner defends mr gelbtuch’s application of the sec_7520 tables to the fair_market_value of the hawthorne prop- erty on the ground that both holdings and its wholly owned subsidiary hawthorne which owned the hawthorne prop- erty were llcs wholly owned by red sea and therefore were disregarded entities pursuant to sec_301 b ii proced admin regs petitioner argues that our opinion in 133_tc_24 in which we held that an llc constituting a disregarded_entity under the foregoing regulation may not be disregarded for purposes of valuing the gift of an interest therein is applicable only for federal gift_tax purposes not for purposes of determining the income_tax deduction for a charitable con- tribution of an interest in a disregarded llc the sole asset of which is an interest in real_estate respondent rejects peti- tioner’s reliance on the check-the-box_regulations to disregard holdings and hawthorne noting that although this court considered the issue in the context of the federal gift_tax provisions the tax court’s rationale in pierre is equally applicable to the instant case petitioner recognizing that pierre involved gifts and valu- ations of fractional interests in an llc posits that had of the pierre llc interests been transferred to one per- son the court in pierre would have agreed that no discounts were appropriate ie that the transferred llc interests and the underlying assets represented thereby would be of equal value in further support of that argument petitioner notes that respondent fails to discuss how one would go about valuing the interests transferred since the owner of the llc could collapse the structure terminating the llc again suggesting that the smi and the remainder_interest in the hawthorne property were of equal value similarly in defending the gelbtuch appraisal as a qualified_appraisal under sec_1_170a-13 income_tax regs petitioner questions how an appraisal of the smi would produce a different result as the underlying asset would still have to be valued and he further notes w hile respondent argues the wrong property was valued he does not suggest how else the value of the smi would be determined thus petitioner suggests that even if mr gelbtuch did apply the sec_7520 tables to a fair market united_states tax_court reports valuation of the wrong property that impropriety was of no economic consequence and therefore should be ignored analysis a applicability of pierre in pierre the llc wholly owned by the individual donor of the fractional interests therein was validly formed under new york law we determined that even though the llc was a disregarded_entity under the check-the-box regula- tions that designation did not control the valuation of the fractional llc interests transferred by the donor taxpayer for federal gift_tax purposes in holding that the gifts were of fractional interests in the llc rather than of pro_rata shares of the llc’s underlying assets we noted that under new york law the taxpayer did not have a property interest in the underlying assets of the llc and that federal_law could not create a property right in those assets pierre v commissioner t c pincite we further noted that the question of how the transfer of an ownership_interest in an llc should be valued for federal gift_tax purposes is not the question addressed by the check-the-box_regulations id pincite we also find significant judge cohen’s admonition in her concurring opinion joined by of the other judges joining in the 10-judge majority opinion that w here the property transferred is an interest in a single-member llc val- idly created and recognized under state law the willing buyer cannot be expected to disregard that llc id pincite we were faced in pierre as we are faced here with identi- fying the appropriate property against which to apply the customary willing seller and willing buyer standard here as a first step in applying the sec_7520 tables the cus- tomary willing seller and willing buyer standard is described in substantially identical language both for valuing chari- table contributions of property for income_tax purposes and for valuing gifts of property for gift_tax purposes compare sec_1_170a-1 income_tax regs with sec_25_2512-1 gift_tax regs see sec_20_2031-1 estate_tax regs same definition for estate_tax valuations and it is only on account of a charitable_contribution_deduction provided for in the gift_tax statute that gifts to charity are not included in the reri holdings i llc v commissioner amount of taxable_gifts see sec_2522 we see no reason to identify the property to be valued for income_tax purposes and subject_to a charitable_contribution_deduction dif- ferently from the property to be valued for gift_tax purposes and subject_to a charitable_contribution_deduction thus we agree with respondent that on the rationale of pierre for purposes of determining the value of reri’s chari- table contribution to the university the property reri transferred to the university was the smi we also agree with respondent that on the face of it mr gelbtuch did not determine the value of the smi rather on the face of it by applying the sec_7520 tables to the value of the haw- thorne property he determined the value of a hypothetical remainder_interest in that property the question is whether the latter value may serve as an acceptable substitute for the former value b whether mr gelbtuch’s application of the sec_7520 tables to the value of the hawthorne property necessar- ily invalidates mr gelbtuch’s valuation as a valuation of the smi on the basis of the rationale of pierre the property that reri transferred to the university was the smi and it thus would have been no error for mr gelbtuch to have deter- mined the value of the holdings membership interest and to have applied the sec_7520 tables to that value to deter- mine the value of the smi that however does not nec- nevertheless the value of a remainder_interest in real_property contrib- uted to a qualified charitable_organization may be greater for gift_tax or estate_tax purposes than it is for income_tax purposes unlike sec_170 neither the gift_tax nor the estate_tax provisions contain an express re- quirement that depreciation or depletion be taken into account in deter- mining the value of a remainder_interest in real_property apparently the commissioner takes that omission to be intentional see revrul_76_473 1976_2_cb_306 gift_tax value of charitable_remainder interest in per- sonal residence following 20-year possessory interest determined without taking into consideration depreciation for period before charity’s posses- sion the value of the charitable_remainder interest is higher for gift_tax purposes than for income_tax purposes see also nat’l bank of commerce in memphis v united_states 422_f2d_1074 6th cir estate_tax deduction for transfer of charitable_remainder computed simply by multiplying current asset value by factor from tables estate of bachman v commissioner tcmemo_1975_186 to same effect united_states tax_court reports interest essarily mean that reri fatally erred in determining the value of the smi by having mr gelbtuch determine the value of a hypothetical remainder_interest in the hawthorne property pierre involved transfers of present interests in a single-member llc to two trusts which interests because of discounts for lack of marketability and control were argued to be worth less than the donees’ pro_rata shares of the assets of the llc petitioner points out that reri trans- ferred to the university a future_interest in holdings that when it becomes a present possessory interest at the termi- nation of the toys interest will encompass of the membership in holdings therefore petitioner argues there is not necessarily any difference between the value of the property owned by holdings indirectly the haw- thorne property and the value of the property holdings to which mr gelbtuch should have applied the sec_7520 tables in determining the value of the smi it follows peti- tioner suggests that absent restrictions applicable to one and not the other see discussion infra there is no difference between the value of holdings and the value of the leased fee interest in the hawthorne property that was in effect holdings’ sole asset if so petitioner continues then mr gelbtuch’s valuation of the latter in effect would have con- stituted a valuation of the former so that the sec_7520 tables could properly be applied to the latter in arriving at a value for the smi in response to petitioner’s suggestion respondent admits that i n normal course there exists a unity of interest between a single-member entity and the assets owned by such entity but he argues that red sea’s split of holdings into the toys interest and the smi gave rise to ‘a multiple ownership structure’ unlike where one party owned percent it is true that red sea did divide the holdings membership interest into a present toys interest and a future smi interest it is also true that applying the sec_7520 tables to determine the present_value of each neither value is equal to the combined value of the two interests pursuant to sec- in support of that statement respondent states see eg pierre pincite halpern dissenting citing c j s_corporations at sec_4 and 315_f3d_721 7th cir regarding the rule_of unity which exists amongst a sole_proprietor and such entrepreneur’s business reri holdings i llc v commissioner tion and its implementing regulations the method for determining the value of an ordinary_income interest or an ordinary remainder_interest or in some cases an income or a remainder_interest constituting a restricted beneficial_interest is to determine the fair_market_value of the prop- erty out of which the two interests were created and to divide that value among the two interests on the basis of their present values see sec_1_7520-1 income_tax regs for a remainder_interest following a term of years interest the sec_7520 tables reflect only interest rate and timing vari- ables see sec_1_7520-1 income_tax regs but if those sec_7520 tables do apply to value the smi they fully reflect congress’ and the secretary’s concerns that the smi represents less than the of the holdings membership interest and if it can be assumed that the hawthorne property and holdings are of equal value and no restric- tions burden the smi then nothing may be lost in allowing the hawthorne property to substitute for the holdings mem- bership interest in applying the sec_7520 tables to deter- mine the value of the smi there is an unresolved issue of fact concerning whether the value of a hypothetical remainder_interest in the haw- thorne property can stand proxy for the smi that issue involves the two-year hold-sell requirement imposed on the university with respect to its possession of the smi does that requirement cause the smi to be a restricted beneficial_interest for which a standard sec_7520 remainder factor may not be applied to determine fair_market_value see sec_1_7520-3 income_tax regs or if not does it pincite we note in passing that in valuing the hawthorne property mr gelbtuch assumed that it was unencumbered by any indebtedness our in- tuition is that any valuation of holdings a holding_company would reflect hawthorne’s net asset value ie the value of its assets less the value of its liabilities thus taking into account the liability represented by the promissory note and the mortgage in that event mr gelbtuch’s valuation of the hawthorne property on the assumption that it was free and clear of any and all liens or encumbrances could not be considered a substitute for a valuation of holdings and hence his valuation of a hypothetical re- mainder interest in the hawthorne property applying the sec_7520 tables to the debt-free value of that property could not be considered a sub- stitute for a valuation of the smi it is incumbent on the parties to address that issue at the appropriate time in the order see supra note we did not address that specific issue united_states tax_court reports least reduce the value of the smi below that of a hypo- thetical remainder_interest in the hawthorne property we discuss the restricted beneficial_interest issue infra pp if we determine the fact issue adversely to petitioner we would agree with respondent that mr gelbtuch’s application of the sec_7520 tables to the fair_market_value of the hawthorne property necessarily resulted in a valuation of a hypothetical remainder_interest therein that may not sub- stitute for a valuation of the smi if on the other hand we are persuaded that an appraisal of a hypothetical remainder_interest in the hawthorne property can substitute for an appraisal of the smi we would be inclined to apply the often invoked principle of n o harm no foul see eg 218_f3d_719 7th cir and reject respondent’s argument that we must as a matter of law disregard mr gelbtuch’s appraisal because he improperly applied the sec_7520 tables to the fair_market_value of the hawthorne property rather than to the fair_market_value of holdings it would be premature to apply that principle herein however because there exist unresolved questions of both law and fact c whether the regulations preclude application of the sec- tion tables to value the smi introduction the smi is a remainder_interest in holdings and its fair_market_value is its present_value determined by applying the sec_7520 tables only if the smi is an ordinary remainder_interest and the provisions of sec_1 b iii income_tax regs requiring that preservation and protection of the underlying property the holdings membership interest is assured are satisfied or the smi is a restricted beneficial_interest for which a standard sec_7520 remainder factor may be used see sec_1 b ii income_tax regs the same would be true should we ultimately determine that mr gelbtuch’s appraisal cannot substitute for a valuation of the smi because of his failure to take the mortgage into account reri holdings i llc v commissioner summary of the parties’ arguments respondent’s principal argument is that sec_1 b iii income_tax regs precludes application of the sec_7520 tables to determine the value of the smi respondent argues that because the holder of the smi does not enjoy the same protections as would be afforded to a_trust remainderman there is no assurance that such holder will receive the hawthorne property in its original form respondent worries about devaluation of the holdings mem- bership interest because of depreciation of the hawthorne property its sale or additional or unpaid mortgage indebted- ness therefore respondent argues whether the smi con- stitutes an ordinary remainder_interest or not the preserva- tion and protection requirements of sec_1 b iii income_tax regs preclude application of the sec_7520 tables additionally respondent argues that because of the two- year hold-sell requirement the smi is a restricted beneficial_interest within the meaning of sec_1_7520-3 income_tax regs to which the sec_7520 tables cannot be applied petitioner argues that the smi follows a term of years interest ie the toys interest and is therefore an ordinary remainder_interest within the meaning of sec_1 b i c income_tax regs petitioner rejects respondent’s reading of sec_1_7520-3 income_tax regs arguing that the regulation basically provides con- sistent with the laws of trusts that the trustee must protect against waste he further argues that the regulation simply provides that the interest of the property eg a remainder_interest as opposed to its value be undiminished and that it is only concerned with the initial beneficiary having the power to utilize the assets of the trust so that there is a real possibility that there will be nothing or little left for a remainderman petitioner also discerns from the regulatory language that the interest being dis- cussed is a remainder_interest in a_trust and not a remainder_interest in real_property petitioner argues that the smi holder’s right to protect its interest arises under contract and property law not trust law ie the smi holder is not the remainder beneficiary of a_trust and that in any united_states tax_court reports event the smi is adequately protected by the severe limita- tions in the red sea-rjs assignment agreement on the right of the toys interest to encumber the hawthorne property he thinks that respondent overstates the possibility of a devaluation of the holdings membership interest arguing that depreciation does not preclude the use of the sec_7520 the remainder will be diminished in value is so remote as to be negligible that respondent’s concern tables and that lastly petitioner disputes respondent’s argument that the two-year hold-sell requirement renders the smi a restricted beneficial_interest to which the sec_7520 tables are inap- plicable rather petitioner argues a restriction on the right to dispose_of an interest in property is not the type of restric- tion contemplated the regulation sec_1 b ii income_tax regs defining the term restricted beneficial_interest in analysis a introduction we may summarily dispose_of petitioner’s argument that the preservation and protection requirements found in sec_1_7520-3 income_tax regs apply only with respect to property held in trust they do not the parenthet- ical in the first sentence of the regulation makes that quite clear a standard sec_7520 remainder_interest factor for an ordinary remainder_interest may not be used to determine the present_value of a remainder_interest whether in trust or otherwise unless id emphasis added therefore for respondent to prevail on his claim that the sec_7520 tables are inapplicable in determining the fair_market_value of the smi he must show either that the smi is an ordinary remainder_interest for which the preservation and protection requirements of sec_1 b iii income_tax regs are not satisfied or that the smi is a restricted beneficial_interest whose value may not be determined by application of a standard sec_7520 remainder factor reri holdings i llc v commissioner b preservation and protection of the property i risk of hawthorne’s encumbering or selling the haw- thorne property respondent argues that because hawthorne may encumber or sell the hawthorne property there is no assur- ance that the value of the holdings membership interest will be preserved and protected until the holder of the smi comes into possession of that interest see sec_1_7520-3 income_tax regs as stated supra in our background discus- sion by the assignment agreement red sea agreed to pro- hibit holdings or hawthorne from encumbering the haw- thorne property without the consent of rjs the initial trans- feree of the smi under that agreement by that agreement red sea also agreed to prohibit the transfer of any interest in the hawthorne property or the creation of any lien or encumbrance on that property that would materially adversely affect its value respondent argues that in the event the hawthorne property is either sold or encumbered in violation of the assignment agreement rjs and subse- quently reri and the university as owners of the smi would have the right under that agreement only to receive as damages the very interest promised ie the smi thus respondent concludes the successor member interest holder is afforded substantially less protection than that of a_trust remainderman in violation of the principal requirement for_the_use_of a standard sec_7520 remainder_interest factor under sec_1_7520-3 income_tax regs petitioner responds that the risks that the smi might be diminished by any such action are remote possibilities that pursuant to regulations under sec_170 are not to be taken into account in valuing a charitable_contribution see sec_1_170a-1 income_tax regs possibility that chari- table transfer will not become effective disregarded if on the date of the gift that possibility is so remote as to be neg- ligible therefore petitioner argues the assignment agree- both petitioner and respondent refer to the possibility that the owner of the toys interest might encumber the hawthorne property in fact it would appear that hawthorne the owner of the property would be the only person who could encumber the property that is the occurrence actu- ally contemplated and prohibited without rjs’ consent by the parties to the assignment agreement united_states tax_court reports ment does not lack assurance that the holdings membership interest will be adequately preserved and protected respondent has not shown that either red sea holdings or hawthorne intends a sale of the hawthorne property moreover the property into possession of which the smi holder will come is the holdings membership interest not the hawthorne property holdings’ assets whether held directly or indirectly may change without necessarily put- ting into jeopardy the smi holder’s rights to future posses- sion and enjoyment of a valuable holdings membership interest similarly respondent has not shown any intent to encumber the hawthorne property in violation of the assign- ment agreement except perhaps in connection with a refi- nancing or restructuring of the balloon payment that possi- bility is acknowledged by petitioner should at t not exer- cise its option to renew its lease in date when the ini- tial lease_term is to expire and the dollar_figure million balloon pay- ment becomes due but even in that event it is not clear that such a refinancing would entail an additional burdensome encumbrance on the hawthorne property as a new mortgage would presumably replace the existing mortgage on the hawthorne property and therefore not cause any diminution of the property’s fair_market_value moreover even if the hawthorne property were otherwise encumbered that would not necessarily put into jeopardy the smi holder’s rights to future possession and enjoyment of the holdings membership interest respondent has not made his case that the risk of haw- thorne’s selling or encumbering the hawthorne property jeopardizes the smi holder’s rights to future possession and enjoyment of the holdings membership interest so as to pre- clude use of a standard sec_7520 remainder_interest factor to determine the present_value of the smi see sec_1_7520-3 income_tax regs at best respondent we note in passing that in discussing the limitation-on-liability provi- sion of the assignment agreement which respondent claims jeopardizes the smi holder’s future_interest in the holdings membership interest respond- ent may have confused the toys interest and the smi that provision paragraph c of the covenants portion of the assignment agreement pro- vides that in the event of an assignor’s red sea’s or one of its successor’s breach of the agreement the assignee’s rjs’ or one of its successor’s eg reri’s or the university’s recourse is limited to the assignor’s retained reri holdings i llc v commissioner has identified a dispute as to a material issue of fact ie hawthorne’s and others’ intentions ii risk of nonpayment of the promissory note and foreclo- sure the parties differ sharply as to whether the possibility that hawthorne will be unable to make the dollar_figure million balloon payment on the date due_date poses a sufficient risk of foreclosure and sale of the hawthorne property to warrant a conclusion that the holdings membership interest value will not be adequately preserved and protected for the benefit of the smi if there is sufficient risk of foreclosure that would foreclose use of a standard remainder_interest factor to determine the present_value of the smi see sec_1_7520-3 income_tax regs petitioner views the risk as a remote contingency to be disregarded the record shows that the hawthorne property is haw- thorne’s only asset and that the at t lease is its only source_of_income the promissory note calls for a final dollar_figure million balloon payment on date by the end of date the conclusion of the first term of the at t lease hawthorne should have received sufficient payments under the at t lease to have made all installment payments called for by the note and to have accumulated a surplus assuming no distributions of approximately dollar_figure million that would leave dollar_figure million to be raised to make the bal- loon payment petitioner views as remote the possibility of default on the balloon payment specifically petitioner states petitioner submits that at the time of the donation it was expected that at t would exercise its option to renew the lease and thus the balloon payment paid defaulting on the final payment due on the loan was as remote as hawthorne defaulting on the underlying mortgage it can also be anticipated that at the time of the donation the balloon payment would be refinanced or restructured or the premises leased to another party if at t did not exercise its option interest ie the toys interest in holdings respondent’s claim is that the limitation-on-liability provision only permits the successor member in- terest holder to receive as damages the very interest promised ie the smi that is not the case the smi holder could receive as damages all of the toys interest which when united with the smi represents com- plete ownership of holdings united_states tax_court reports in response to those arguments respondent continues to maintain that there is a possibility that the balloon pay- ment would not get paid thus resulting in foreclosure or acquisition of the hawthorne property in which event the smi holder would possess a worthless membership interest in holdings respondent further argues that there is no evidence that the loan would be refinanced or even could be refinanced due to the provisions petitioner relies upon to argue that encumbrances are not permitted respondent’s assumption apparently being that the parties would interpret such a replacement financing as the type of encumbrance that is prohibited by the red sea-rjs assignment agree- ment the foregoing arguments by both parties are based entirely on speculation respondent whose motion it is we are consid- ering has not convinced us that hawthorne as obligor on the promissory note would not be able to raise the more than dollar_figure million needed to make the dollar_figure million balloon payment on date nor has respondent convinced us that the risk of refinancing the remaining debt presents any- thing other than a conventional commercial risk that has little effect on the safety of holdings as a long-term invest- ment moreover given hawthorne’s expected payment of a substantial amount of principal close to dollar_figure million before the due_date of the balloon payment what equity will haw- thorne have in the hawthorne property a portion of which might be recouped on a forced sale of the hawthorne prop- erty to safeguard holdings’ and the smi’s value indeed how will the value of the smi interest be affected by the fact that principal payments under the promissory note are to be paid from rental income that but for the assignment of rents to bb t it would seem should be distributed to the toys interest holder the only fact before us is the certainty in response to respondent’s prior motion for partial summary judg- ment see supra note petitioner stated that the mortgage would be fully amortized by the owner of the toy s interest joseph rasch robert f dolan n y law practice of real_property sec 2d ed payment of principal of mortgage states in pertinent part a life_tenant is under no obligation to pay the principal of a mortgage encumbering the property this must be paid_by the remainderman if the life_tenant does pay it he may recover such payment from the re- mainderman reri holdings i llc v commissioner that the lease payments will be insufficient by more than dollar_figure million to enable hawthorne to make that payment and although as petitioner argues it was expected or antici- pated at the time of reri’s gift of the smi that there would be a refinancing a lease extension or a new lease any one of which could have generated the funds needed to make the balloon payment expectation and anticipation are not synonymous with certainty therefore we find that the par- ties’ dispute as to whether the risk of hawthorne’s defaulting on the dollar_figure million balloon payment is the type of contin- gency that would jeopardize the value of holdings and thus the value of the smi in contravention of sec_1 b iii income_tax regs constitutes a dispute as to a material fact which precludes summary adjudication that the risk of nonpayment of the balloon payment on the promissory note warrants a conclusion that holdings’ value will not be adequately preserved and protected for the benefit of the smi c restricted beneficial_interest i the parties’ arguments respondent summarizes his position with respect to the impact of the two-year hold-sell requirement as follows as a result of the hold-sell restrictions imposed by the gift agreement and the assignment agreement the successor member interest was a restricted beneficial_interest for purposes of sec_7520 further- more the consequence of these restrictions dictated that the university would never become the owner of the underlying hawthorne property or enjoy the benefits and burdens of owning that property respondent concludes since there was no intention to transfer an interest which would be unrestricted prior to the expiration of the prior toys interest the sec_7520 tables may not be used in rebuttal to respondent’s arguments petitioner cites our conclusion in 116_tc_142 342_f3d_85 2d cir estate of gribauskas ii involving the value of nonassignable future installments of lottery winnings that a restriction within the meaning of sec_20_7520-3 income_tax regs is one fn9 collins v mckenna misc ny sec_433 united_states tax_court reports which jeopardizes receipt of the payment stream not one which merely impacts on the ability of the payee to dispose_of his or her right thereto petitioner also notes that we fur- ther stated in estate of gribauskas i that the cases addressing attempts to avoid use of the sec_7520 tables generally required a factual showing that renders unrealistic and unreasonable the return or mortality assump- tions underlying the tables id pincite petitioner states not only is the smi not a restricted beneficial_interest for purposes of sec_7520 but such a determina- tion is clearly factual and cannot be determined as a matter of law as sought by respondent petitioner also relies upon two u s courts of appeals cases that hold that restrictions on the marketability of an income stream constituting an interest in property are not the type of restriction that would render the sec_7520 tables inapplicable in valuing the property interest in 349_f3d_850 5th cir aff ’g tcmemo_2001_170 the court_of_appeals stated in enacting sec_7520 and requiring valuation by the tables congress displayed a preference for convenience and certainty over accuracy in the individual case the court_of_appeals reiter- ated that statement in 520_f3d_374 5th cir in petitioner’s view the two-year hold requirement does not furnish a reason to abandon the judicial preference for valuing partial_interests in property under the sec_7520 tables lastly petitioner argues the gift agreement embodying the sell requirement has no bearing on the issue because it did not affect the university’s rights with respect to the property as the university would still own and control the smi regardless of whether it adhered to the gift agreement that ii analysis a the two-year hold-sell requirement we find fault with both parties’ analyses of the impact of the two-year hold-sell requirement our principal problem with respondent’s argument is his apparent assumption that no restricted beneficial_interest may be valued using the sec_7520 tables sec_1 reri holdings i llc v commissioner b ii income_tax regs provides that i n general a standard sec_7520 remainder factor may not be used to value a restricted beneficial_interest emphasis added the two-year hold-sell requirement is undeniably a restriction on the university’s rights with respect to its ownership of the smi but that fact in and of itself does not provide a sufficient basis to conclude that the smi is a restricted beneficial_interest for which a standard sec_7520 remainder factor may not be used to determine value respondent’s position also ignores the admonition uniformly expressed in the caselaw dealing with the application of the sec_7520 tables that those tables must be used unless it is shown that the result is so unrealistic and unreasonable that either some modification in the prescribed method should be made or complete departure from the method should be taken and a more reasonable and realistic means of determining value is available unrealistic and unreason- able fair_market_value standard 38_tc_790 citations omitted to the same effect see anthony f 3d pincite cook v commissioner f 3d pincite estate of gribauskas ii f 3d pincite 262_f3d_1028 9th cir therefore we reject respondent’s premise that any restriction applicable to a remainder_interest is per se a restriction that renders the interest a restricted beneficial_interest for which use of the sec_7520 tables is unavail- able petitioner agrees that application of the sec_7520 tables is conditioned on nonviolation of the unrealistic and unreasonable fair_market_value standard but he relies on our statements in estate of gribauskas i t c pincite that a restriction on alienation is not a restriction covered by sec_1_7520-3 income_tax regs defining a restricted beneficial_interest petitioner also relies on anthony and cook which reach the same result petitioner’s argument overlooks two important facts first all three of the cited cases involve the valuation of a present right to a stream of income and not the valuation of a right to future possession of corpus that distinction was drawn by the court_of_appeals in cook v commissioner f 3d pincite where it stated we agree that the right to alienate is nec- essary to value a capital_asset however we think it united_states tax_court reports unreasonable to apply a non-marketability discount when the asset to be valued is the right independent of market forces to receive a certain amount of money annually for a certain term second our decision in estate of gribauskas i was reversed by estate of gribauskas ii which held that a restriction on marketability may constitute a restriction that prevents application of the sec_7520 tables in valuing an interest in property if it results in a violation of the unreal- istic and unreasonable fair_market_value standard we are not bound pursuant to the doctrine_of 54_tc_742 aff ’d 445_f2d_985 10th cir to follow estate of gribauskas ii because reri whose principal_place_of_business was in new york was dis- solved in therefore it had no principal place of busi- ness when it filed its petition in as a result the court to which barring a written stipulation to the contrary an appeal of this case would lie would be the court_of_appeals for the d c not the second circuit see sec_7482 peat oil gas assocs v commissioner tcmemo_1993_130 wl at that court has not as yet addressed the material restriction on the transferability issue nor are we bound by the doctrine_of stare_decisis to follow our holding in estate of gribauskas i in this case estate of gribauskas i involved a promised stream of fixed payments and is thus distinguishable from the valuation problem here before us the present_value of the right to receive a capital_asset in the future and while that capital_asset may itself represent nothing more than the expectation of a future income stream we generally rely on market prices to deter- mine the value of capital assets such as shares of stock because the value of such assets is not readily ascertainable absent a transfer from buyer to seller see cook v commis- sioner f 3d pincite we conclude that the impact of both the restriction on alienation ie the two-year hold requirement and the two- year sell requirement is a restriction that must be measured against the unrealistic and unreasonable fair_market_value in so holding the court_of_appeals for the second circuit followed the court_of_appeals for the ninth circuit in 262_f3d_1028 9th cir which reached that result see 342_f3d_85 2d cir rev’g and re- manding 116_tc_142 reri holdings i llc v commissioner standard it is true as petitioner argues that the latter requirement is found only in the gift agreement and not in the assignment agreement but as a signatory to both agree- ments the university was bound by both and it is quite pos- sible to interpret the two-year hold-sell requirement in the gift agreement as in effect a condition of mr ross’ dollar_figure mil- lion pledge to the university thereunder disputes under the gift agreement were to be governed by michigan law and the assignment agreement was to be construed in accordance with delaware law neither party has addressed mr ross’ rights under michigan and delaware law in the event the university were to violate the two-year hold-sell require- ment thus there remains a question of fact as to whether that requirement constituted a meaningful restriction relating to the smi because the university’s violation thereof would have justified mr ross’ reneging on all or a portion of his pledge thereby reducing the value of the smi in the university’s hands neither party has presented evidence with respect to the impact if any of the two-year hold-sell requirement on the fair_market_value of the smi therefore the impact see eg moulton v commissioner tcmemo_2009_38 wl at holding that the characterization of a claim under applica- ble state law in that case for purposes of determining the applicability of the sec_104 exclusion from income of damages for physical injury is a question of fact in that regard we note that before the university’s sale of the smi to hrk for dollar_figure mr ross had threatened to treat his pledge as off- set by the full amount of hrk’s offer of that amount if the university were to reject it and later sell the smi for less even if the university’s violation of the two-year hold-sell requirement would have had adverse economic consequences to the university it is not clear that that violation would have had any impact on the actual value of the smi which is the relevant inquiry herein as the violation would have been irrelevant to the purchaser of the smi from the university con- versely if the university felt bound to abide by the requirement as ap- parently it did respondent argues that the consequence of the two-year hold-sell restriction dictated that the university would never become the owner of the underlying hawthorne property or enjoy the benefits and burdens of owning it but respondent furnishes no evidence that that fact would have adversely affected the smi’s value moreover it is ar- guable that the two-year hold restriction did not adversely affect value be- cause at the time of sale the purchaser from the university would have been two years closer to possession than was the university when it ac- continued united_states tax_court reports on the smi’s value of the two-year hold-sell restriction also presents issues of material fact b whether use of the sec_7520 tables would violate the unrealistic and unreasonable fair_market_value standard in estate of gribauskas ii f 3d pincite the court_of_appeals for the second circuit noted the commissioner’s agreement that the taxpayer’s valuation of the income stream in that case lottery winnings in the form of an annuity which was more than dollar_figure below the value prescribed by the sec_7520 tables dollar_figure versus dollar_figure accurately reflected the market_discount attributable to the restrictions on transferability of the income stream the court stated that under those cir- cumstances application of the tables would clearly ‘produce a substantially unrealistic and unreasonable result’ id quoting o’reilly v commissi973_f2d_1403 8th cir rev’g 95_tc_646 on that basis the court held that valuing the winnings pursuant to the tables was erroneous id in anthony f 3d pincite the court_of_appeals for the fifth circuit ignored a roughly disparity between the taxpayer’s expert valuation of a lottery winnings annuity and the value derived pursuant to the sec_7520 tables in sustaining the latter valuation but that determina- tion was based upon its prior determination following its holding in cook that such large valuation disparities if they result from marketability or transferability restrictions are to be ignored a position that the courts of appeals for both the second and ninth circuits have rejected and that the court_of_appeals for the fifth circuit itself has indicated should not be followed in determining the application of the sec_7520 tables to a capital_asset rather than an annuity in this case sales of the smi and an appraisal commis- sioned by the university university appraisal all indicate that the actual fair_market_value of the smi within a time- frame stretching from approximately months before quired the smi a fact that might have enhanced its value and the two- year sell restriction would not have been a factor in the negotiations be- tween the university and any prospective purchaser because the latter would not have been restricted by it reri holdings i llc v commissioner reri’s date gift of the smi to the university to years and months thereafter was substantially less than mr gelbtuch’s dollar_figure valuation of the hypothetical remainder_interest in the hawthorne property using the sec_7520 tables the relevant sales and valuation of the smi are as fol- date red sea’s sale of the smi to rjs for date rjs’ sale of the smi to reri for lows dollar_figure dollar_figure date the university appraisal determining the value of a remainder_interest in the hawthorne property to be dollar_figure million on or about date the university’s sale of the smi to hrk for dollar_figure date purported sale of the smi by hrk to an unidentified purchaser for dollar_figure million all four of the foregoing sales were for amounts substan- tially below mr gelbtuch’s appraised value of a hypothetical remainder_interest in the hawthorne property determined using the sec_7520 tables the sales were for amounts ranging from approximately to of mr gelbtuch’s dollar_figure appraisal and the university appraisal was for an amount approximately of that appraisal even with allowances for market fluctuations during the approximately 3-year 10-month period of the foregoing transactions the huge disparity between the smi’s fair_market_value as deter- mined by actual sales and an independent valuation and its value based on mr gelbtuch’s appraisal is prima facie viola- tive of the unrealistic and unreasonable fair_market_value standard moreover the reason for the disparity is of no with regard to the presence of significant market fluctuations we note that mr gelbtuch made a second appraisal of the hawthorne property and a hypothetical remainder_interest therein as of date in which he concluded that the fair_market_value of the property was dollar_figure and that of the hypothetical remainder_interest per the sec_7520 tables was dollar_figure that reflects an increase in the property’s appraised value and a decrease due to application of a lower discount rate in the hypothetical remainder interest’s value as compared with mr gelbtuch’s appraisal as of date in which he found those val- ues to be dollar_figure and dollar_figure respectively using a remainder continued united_states tax_court reports consequence if the end result is a disparity of the foregoing magnitude between actual fair_market_value and value derived by applying the sec_7520 tables the tables are inapplicable under the unrealistic and unreasonable fair_market_value standard per the sec_7520 neither party has directly addressed this issue of actual versus derived tables value respondent cites caselaw acknowledging the relevance of the unrealistic and unreasonable fair_market_value standard petitioner attempts to refute respondent’s argument for non- application of the sec_7520 tables on the ground that each of the risks and contingencies identified by respondent is either remote and therefore to be disregarded or irrele- vant we find nothing in the record before us that defini- tively explains the foregoing large disparity in values it may be attributable to one or more of the restrictions or contin- gencies discussed supra but for the reasons stated that determination must await the resolution of unresolved issues of fact also it may be attributable to the fact discussed supra that compared to the application of the sec_7520 tables to holdings’ based on hawthorne’s net asset value to determine the value of the smi the application of the sec_7520 tables to the value of the hawthorne property without taking into account the burden of the mortgage on that prop- erty produces a value for a hypothetical remainder_interest in the hawthorne property that is not reflective of the value of the smi if so adjustment would have to be made for that liability or the value of a hypothetical remainder_interest in the hawthorne property would have to be rejected as a sub- stitute for the value of the smi it also may reflect the fact that the foregoing sales of the smi were not intended to be factor of to calculate the value of the hypothetical remainder_interest for the later appraisal mr gelbtuch was advised that the ap- plicable remainder_interest discount rate as provided in sec_7520 of the internal_revenue_code_of_1986 for the month of contribution i sec_5 per- cent petitioner has not reconciled for us the use of a smaller factor to cal- culate the value of a remainder that was less distant in any event the two appraisals do not differ significantly as regards the valuation of the remainder_interest and the lower appraisal is still some dollar_figure to dollar_figure million higher that the amounts for which the smi was twice sold on or about the as of appraisal date reri holdings i llc v commissioner truly reflective of the smi’s fair_market_value on the dates of sale in any event the issue of whether the disparity between the smi’s value based upon the university appraisal and the sales of the smi both before and after its contribution to the university and its value based upon the gelbtuch appraisal using the sec_7520 tables results in a violation of the unrealistic and unreasonable fair_market_value standard is also an unresolved issue of material fact conclusion because there remain genuine disputes as to material facts we will deny the motion to the extent that respondent asks us to rule that the sec_7520 tables do not apply to value the smi iii whether the gelbtuch appraisal was a qualified_appraisal a applicable law as noted supra sec_170 allows a charitable con- tribution deduction but only if the contribution is verified under regulations prescribed by the secretary the deficit_reduction_act_of_1984 defra pub_l_no sec stat pincite ordered the secretary to prescribe regu- lations under sec_170 requiring a taxpayer claiming a deduction for a contribution of property worth more than dollar_figure to obtain and retain a qualified_appraisal for the property contributed attach an appraisal_summary to the return reporting the deduction and include on such return such additional information as the secretary may pre- scribe in such regulations see defra sec a reri’s contribution of the smi to the university resulted in a claimed deduction far in excess of reri’s investment therein that contribution was followed by the university’s sale of the smi to hrk and hrk’s resale of it which was followed ultimately by the last purchaser’s contribution of the smi to another charitable_organization again allegedly resulting in a large deduction in excess of either hrk’s or the donor’s investment that chain of events suggests the presence of a scheme to generate large deduc- tions through application of the sec_7520 tables for multiple charitable_contributions of the same asset in which each of the donors made a small investment such a scheme at least suggests tax_shelter aspects that the parties may want to address at trial and on brief united_states tax_court reports defra defines a qualified_appraisal as one prepared by a qualified_appraiser that includes a a description of the property appraised b the fair_market_value of such property on the date of contribution and the specific basis for the valuation c a statement that such appraisal was prepared for income_tax pur- poses d the qualifications of the qualified_appraiser e the signature and tin of such appraiser and f such additional information as the secretary prescribes in such regulations id para stat pincite in response to that directive the secretary issued sec_1_170a-13 income_tax regs sometimes defra regula- tions applicable to charitable_contributions of property in excess of dollar_figure by certain taxpayers including individuals and partnerships after date sec_1_170a-13 income_tax regs provides in pertinent part no deduction under sec_170 shall be allowed for a covered contribution unless the substan- tiation requirements described in paragraph c of this section are met paragraph c i a requires the donor-tax- payer to o btain a qualified_appraisal as defined in para- graph c of this section for the property contrib- uted paragraph c i describes a qualified_appraisal in pertinent part as an appraisal document that i ncludes the information required by paragraph c ii of this section paragraph c ii lists among the items of information that a qualified_appraisal shall include a a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contrib- uted the defra regulations govern this case congress largely codified those regulations in by enacting sec_170 as part of the amer- ican jobs creation act of ajca pub_l_no sec_883 sec_118 stat pincite that provision which unlike the defra regulations contains a reasonable_cause exception for failure to comply with its terms applies to contributions made after date see ajca sec_883 sec_118 stat pincite therefore it does not apply to the contribu- tion at issue herein reri holdings i llc v commissioner d the terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed including for example the terms of any agreement or understanding that- restricts temporarily or permanently a donee’s right to use or dis- pose of the donated property reserves to or confers upon anyone other than a donee organiza- tion or an organization participating with a donee organization in cooperative fundraising any right to the income from the contributed_property or to the possession of the property including the right to vote donated securities to acquire the property by purchase or otherwise or to designate the person having such income possession or right to acquire i the appraised fair_market_value within the meaning of sec_1 170a- c of the property on the date or expected date of contribution j the method of valuation used to determine the fair_market_value such as the income approach the market-data approach and the replacement-cost-less-depreciation approach and k the specific basis for the valuation such as specific comparable sales transactions or statistical sampling including a justification for using sampling and an explanation of the sampling procedure employed under certain circumstances substantial compliance with the requirements for a qualified_appraisal will be suffi- cient to consider an appraisal qualified within the meaning of defra sec a and and sec_1_170a-13 income_tax regs see 100_tc_32 in which we determined that the taxpayers’ failure to obtain and attach to their return a separate writ- ten appraisal containing the in respondent’s regulations constituted a violation of proce- dural or directory requirements as apposed to mandatory requirements that go to the essence of the thing to be done and therefore are a precondition to an effective election we held that where all of the procedural defects concerning the appraisal and the appraiser were corrected either on the form_8283 noncash charitable_contributions the appraisal_summary attached to the return or at or near the information specified see also simmons v commissioner tcmemo_2009_208 wl at aff ’d 646_f3d_6 d c cir wherein we deter- mined that defects in the appraisal could be cured by the form_8283 at- tached to the return united_states tax_court reports commencement of the audit the taxpayers substantially complied with sec_1 170-13a income_tax regs and are entitled to the charitable deduction claimed id pincite compare 109_tc_258 aff ’d without published opinion 166_f3d_332 4th cir in which we declined to extend bond to circumstances in which the taxpayers neither obtained an appraisal nor attached an appraisal_summary to their return see also estate of evenchik v commissioner tcmemo_2013_34 in which we found that an appraisal did not constitute a qualified_appraisal of the contributed_property of the stock of a corporation because it was an appraisal of the assets of the corporation not of the contributed shares in estate of evenchik we relied upon our decision in smith v commis- sioner tcmemo_2007_368 wl aff ’d 364_fedappx_317 9th cir which involved charitable_contributions of fractional interests in a family limited part- nership flp supported by an appraisal of the flp’s sole underlying asset shares in a closely held family-owned c_corporation in smith v commissioner wl at we held that that and other violations of the reporting requirements in the defra regulations resulted in the tax- payers’ failure to substantially comply or otherwise provide respondent with sufficient information to accomplish the statutory purpose of enabling the commissioner to under- stand and monitor the claimed contributions b the parties’ arguments respondent argues that because mr gelbtuch appraised the wrong property his appraisal does not present a method of valuation of the property contributed and also fails to contain a specific basis for a method of valuation for the actual property conveyed to the university in violation of sec_1_170a-13 and k income_tax regs respondent further argues that by submitting an appraisal that does not describe the property transferred to the university the gelbtuch appraisal also violates the property description requirement of sec_1_170a-13 income_tax regs citing smith and estate of evenchik respondent also argues that by failing to mention the two- year hold-sell requirement the gelbtuch appraisal violates the requirement in sec_1_170a-13 income reri holdings i llc v commissioner tax regs that a qualified_appraisal include t he terms of any agreement or understanding by or on behalf of the donor or donee that r estricts temporarily or perma- nently a donee’s right to use or dispose_of the donated prop- erty in support of that argument respondent cites our opinion in rothman v commissioner tcmemo_2012_163 wl vacated in part on reconsideration tcmemo_2012_218 wl wherein we held that the taxpayers’ appraisal of a historic preservation facade easement was not a qualified_appraisal because among other reasons the appraisal did not adequately describe how if at all the restrictions on the taxpayer-homeowners’ use of their home resulting from their donation of the easement affected the fair_market_value of the encumbered subject property id wl at respondent also points to other perceived deficiencies in the gelbtuch appraisal its failure to take into account at t’s right to remove the improvements made to the hawthorne property should it elect not to exercise the five year options and the mortgage and depreciation on the hawthorne property respondent apparently views those disclosure omissions as additional failures to disclose restric- tions on the use or disposition of the property in violation of sec_1_170a-13 income_tax regs in connec- tion with mr gelbtuch’s failure to address the potential impact of the mortgage on the value of the hawthorne prop- erty respondent cites our opinion in rothman wherein we suggest that an appraisal’s failure to reveal the existence and terms of a mortgage on the donated property may by itself wl at or in conjunction with other defects wl at render an appraisal unqualified under the defra regulations in addition respondent points to the gelbtuch appraisal’s determination of the smi’s investment value rather than its fair_market_value as a violation of sec_1 170a- c ii i income_tax regs which requires that the appraisal shall include the appraised fair_market_value of the property on the date of contribu- tion lastly respondent argues that the gelbtuch appraisal is not a qualified_appraisal because it grossly overvalues a hypothetical remainder_interest in the hawthorne property united_states tax_court reports in response to respondent’s argument that the gelbtuch appraisal fails to constitute a qualified_appraisal because it values the wrong property interest petitioner argues regardless of whether pierre applies to prevent looking through holdings and hawthorne to its sole income-pro- ducing asset the hawthorne property the only way to value a single member llc is by valuing the underlying assets he distinguishes smith and estate of evenchik on the ground that both involved contributions of partial_interests in the entities in smith an flp in estate of evenchik a corpora- tion owning the underlying assets that were actually appraised petitioner also argues that mr gelbtuch’s failure to men- tion the gift agreement containing the two-year hold-sell requirement does not warrant a conclusion that the gelbtuch appraisal failed to substantially comply with the require- ments for a qualified_appraisal he bases that argument on the fact that petitioner gave the gift agreement to the agent at the beginning of the audit and that respondent had suffi- cient information to determine whether an audit was nec- essary as intended by the purpose of the regulations peti- tioner also repeats his argument made in defending the application of the sec_7520 tables herein that because the two-year hold-sell requirement set forth in the gift agree- ment was not a condition of the donation ie it did not interfere with the university’s ownership of or right to sell the smi at any time there was no articulated or perceived consequences to any violation of the agreement regardless of subsequent events ross was still obligated to give dollar_figure million to the university in response to respondent’s argument that mr gelbtuch’s failure to mention either the mortgage or at t’s right to remove improvements violated the requirement in sec_23 petitioner attempts to further distinguish estate of evenchik v com- missioner tcmemo_2013_34 on the ground that in this case but not in estate of evenchik the donated asset ie the smi was accurately de- scribed on f orm as required by the regulations and supplied the necessary information to allow the commissioner to assess the donation and whether an audit was necessary that is not a valid distinction since in estate of evenchik we specifically found that the form_8283 did de- scribe the donated property dollar_figure shares chateau apartments inc common_stock id at reri holdings i llc v commissioner 170a-13 c ii d income_tax regs that a qualified_appraisal disclose the terms of any agreement or under- standing restricting a donee’s right to use or dispose_of the donated property petitioner argues that at t had no right to remove improvements and even if it did neither that right nor the mortgage arose out of any agree- ment or understanding entered into by or on behalf of the donor or donee as required by the foregoing regulation petitioner also disputes respondent’s argument that the gelbtuch appraisal is fatally flawed because it fails to com- pute the smi’s fair_market_value but instead computes the investment value of a remainder_interest in the hawthorne property petitioner points out that in the case of a remainder_interest in real_property in petitioner’s view the asset properly valued pursuant to the check-the-box regula- tions pursuant to sec_170 sec_1_170a-12 income_tax regs and sec_25_2512-5 gift_tax regs fair_market_value is present_value as determined under the sec_7520 tables see sec_25_2512-5 gift_tax regs c analysi sec_1 appraisal of the wrong property we agree with petitioner that both estate of evenchik and smith upon which respondent places principal reliance are distinguishable as petitioner points out both cases con- cerned contributions of partial_interests in entities holding at the conclusion of his response to the motion petitioner concedes that if we find 133_tc_24 applicable to this case a new appraisal of the smi would be required it would appear however that a new appraisal at this or any future time could not con- stitute a qualified_appraisal which pursuant to sec_1_170a-13 income_tax regs must have been received by the donor before the due_date including extensions of reri’s return see also jor- genson v commissioner tcmemo_2000_38 wl at failure to obtain a qualified_appraisal before the return_due_date was not cured by submission to the irs of letters drafted by two appraisers after the return was filed as discussed infra however if petitioner is able to persuade us that there is no difference in value between the smi and a hypothetical remainder_interest in the hawthorne property and that the latter was properly appraised we would conclude that the gelbtuch ap- praisal constituted a qualified_appraisal despite our determination that pierre requires an appraisal of the former united_states tax_court reports the property that was actually appraised in smith the con- tributions were of minority interests in three flps and were therefore presumably subject_to minority and perhaps marketability discounts and in estate of evenchik the tax- payer contributed a interest in a corporation the value of which interest the parties stipulated was only of the value reported estate of evenchik v commissioner at n in this case petitioner transferred a future_interest the smi in holdings whose sole asset was indirectly the hawthorne property disregarding for the moment haw- thorne’s liabilities whether the sec_7520 tables are applied to the value of holdings to determine the value of the smi or are applied to the value of the hawthorne property to determine the value of a hypothetical remainder_interest therein at the end of a term equal to the duration of the smi the resulting values should be equal moreover any confu- sion respondent might have had regarding the property actu- ally donated to the university was eliminated by the form_8283 attached to reri’s return which identified the smi as the property contributed and clarified holdings’ indirect interest through hawthorne of ownership of the hawthorne property in the circumstances of this case we attach more weight to the form_8283 than we did in estate of evenchik where the form_8283 also identified the actual property contributed which as noted supra was not equal in value to the appraised property assuming the evi- dence in this case demonstrates that the smi and the remainder_interest in the hawthorne property were of equal value we would find that the inclusion in the form_8283 of the missing information required to be included in the appraisal by sec_1_170a-13 income_tax regs ie a description of the property actually donated to the university constituted substantial compliance with that provision we believe that result is consistent with the requirement embodied in defra that a qualified_appraisal provide sufficient return_information in support of the claimed valuation so as to enable respondent to deal more effectively with the prevalent use of overvaluations which we have described as defra’s principal objective see hewitt v commissioner t c pincite see also simmons v commissioner tcmemo_2009_208 wl at aff ’d 646_f3d_6 d c cir wherein we determined reri holdings i llc v commissioner that information included in the form_8283 was sufficient to cure the appraisal’s omissions of required information we find that mr gelbtuch’s appraisal of the hypothetical remainder_interest in the hawthorne property rather than of the smi does not in and of itself prevent his appraisal from constituting a qualified_appraisal under sec_1 170a- c income_tax regs rather the issue of whether that appraisal constitutes a qualified_appraisal turns on whether we may reasonably conclude that its failure to take into account restrictions and encumbrances applicable to either the smi or the hawthorne property that are cited by respondent rendered it an unacceptable alternative to a direct appraisal of the smi the appraisal’s failure to consider the two-year hold- sell requirement the two-year hold-sell requirement is a restriction on the disposition of the smi not of the hypothetical remainder_interest in the hawthorne property as such it creates two potential problems for petitioner first it may mean that the sec_7520 tables applied by mr gelbtuch to determine the value of a hypothetical remainder_interest in the haw- thorne property may not be applicable to determine the fair_market_value of the smi see sec_1_7520-3 income_tax regs in general standard sec_7520 remainder factor may not be used to value a restricted bene- ficial interest in that case the gelbtuch appraisal would be irrelevant second on its face the appraisal’s failure to mention the restriction may disqualify the appraisal as a substitute for an actual appraisal of the smi because the omission constitutes a violation of the directive in sec_1_170a-13 the appraisal inform as to t he terms of any agreement or understanding entered into by or on behalf of the donor or donee that r estricts temporarily a donee’s right to dispose_of the donated property income_tax regs that we have determined supra that mr ross’ right to renege on all or part of his dollar_figure million pledge to the university should it violate the two-year hold-sell requirement raises an unresolved issue of state law and therefore an issue of material fact as to the economic impact on the university had it violated that requirement we also have determined united_states tax_court reports that there are additional issues of material fact concerning the adverse impact if any on the value of the smi in the university’s hands should it either violate or alternatively observe the two-year hold-sell requirement those unresolved factual inquiries are relevant because we conclude that an appraisal’s failure to take into account the terms of a restric- tion described in sec_1_170a-13 income_tax regs does not automatically result in the failure of that appraisal to constitute a qualified_appraisal we find it implicit in that provision that such a result is justified only if the omission relates to a restriction that reasonably can be said to have some adverse impact on the value of the donated asset otherwise as we stated in the context of considering whether the sec_7520 tables may apply herein it is a case of no harm no foul and the omission may be dis- regarded the appraisal’s failure to consider at t’s right of removal on lease termination the lease agreement between intergate and at t pro- vides that upon the expiration or termination of this lease all improvements and additions to the premises except cabling and wiring included within the scope of at t’s work its alterations from all interstitial ceiling plenum areas furniture equipment and personal_property and back-up generators and associated equipment shall be deemed property of landlord and shall not be removed by tenant from the premises all or most of the improvements that at t has a right to remove would appear to be either personal_property or easily removable fixtures which also constitute or are akin to per- sonal property rather than significant improvements to the premises thus it appears that at t’s right of removal is quite limited and probably of little or no effect on the value of the hawthorne property the relevant point however is that the parties’ dispute regarding the impact of at t’s right of removal on the hawthorne property’s value raises an issue as to whether the gelbtuch appraisal overvalued the our conclusion in that regard is consistent with our determination herein that an appraisal of the wrong property might not be fatal to the appraisal’s status as a qualified_appraisal if the wrong property is shown to have or potentially have a value no different from that of the donated property reri holdings i llc v commissioner hawthorne property not an issue as to whether it con- stituted a qualified_appraisal mr gelbtuch’s failure to assess the valuation impact if any of at t’s right of removal does not violate any of the requirements of sec_1_170a-13 income_tax regs for a qualified_appraisal we disagree with respondent’s argument that the gelbtuch appraisal’s failure to disclose at t’s limited right of removal constituted a failure to disclose significant terms and condi- tions affecting the use and disposition of the smi in violation of sec_1_170a-13 income_tax regs it does not seem possible that at t’s removal of what is largely if not exclusively personal_property would in any way interfere with the subsequent use or disposition of the building most importantly however we agree with peti- tioner that at t’s right of removal being a term of the lease between intergate and at t did not constitute a term of an agreement entered into by or on behalf of the donor or donee as required by the foregoing regulation therefore the impact of at t’s right of removal is not ger- mane to the qualified_appraisal issue the appraisal’s failure to consider the mortgage or depreciation on the hawthorne property mr gelbtuch’s failure to consider the mortgage on the hawthorne property in his appraisal thereof also does not constitute an omission of t he terms of an agree- ment entered into by or on behalf of the donor or donee as required by sec_1_170a-13 income_tax regs rather it was part of the deed_of_trust executed by hawthorne the borrower commonwealth land title insurance co and bb t the lender which secured the loan that financed hawthorne’s purchase of the haw- thorne property therefore that failure like mr gelbtuch’s failure to consider at t’s right of removal relates to the accuracy of the gelbtuch appraisal it is not germane to the issue of whether it was a qualified_appraisal under the defra regulations similarly mr gelbtuch’s failure to discuss the potential impact of depreciation on the hawthorne property is not an united_states tax_court reports omission covered by the foregoing regulation therefore it too is not germane to the qualified_appraisal issue mr gelbtuch’s finding of investment value rather than fair_market_value in his appraisal mr gelbtuch does refer to the value he assigns to the hypothetical remainder_interest in the haw- thorne property as its investment value for which he pro- vides the following dictionary definition the specific value of an investment to a particular investor or class of investors based on individual investment requirements distinguished from market_value which is impersonal and detached as defined by mr gelbtuch the term investment value appears to be unrelated to the value that he actually derives for the hypothetical remainder_interest in the hawthorne property we agree with petitioner that mr gelbtuch’s method for valuing a hypothetical remainder_interest in the hawthorne property was in accordance with sec_170 sec_1_170a-12 income_tax regs and sec_25 d ii gift_tax regs to the extent that when read together those provisions require that the valuation of a remainder_interest in real_property be made by applying the sec_7520 tables to the fair_market_value of the prop- erty that mr gelbtuch mislabeled his valuation of a hypothetical remainder_interest as its investment value is of no consequence moreover as in the case of mr gelbtuch’s failure to dis- cuss the mortgage depreciation of the hawthorne property or at t’s right of removal an allegedly improper valuation of the donated property is not something that would result in mr gelbtuch’s appraisal’s not constituting a qualified_appraisal under the defra regulations respondent does not argue nor do we find that a failure to discuss de- preciation constitutes a failure to discuss the physical condition of the property in violation of sec_1_170a-13 income_tax regs mr gelbtuch did not take into account depreciation in valuing the hy- pothetical remainder in the hawthorne property which like his failure to consider the mortgage goes to the accuracy of his appraisal what’s in a name that which we call a rose by any other name would smell as sweet william shakespeare romeo and juliet act sc reri holdings i llc v commissioner alleged gross overvaluation of the hypothetical remainder_interest in the hawthorne property respondent argues that mr gelbtuch grossly overvalued the hypothetical remainder_interest in the hawthorne prop- erty apparently assuming for the sake of argument that it may be considered a proxy for the smi in the light of the much smaller amounts paid for the smi in a series of sales thereof both shortly before and after reri’s donation of it to the university once again respondent’s argument is inap- posite as it goes to the accuracy of mr gelbtuch’s appraisal not to its status as a qualified_appraisal under the defra regulations d conclusion respondent’s arguments in support of his motion for par- tial summary_judgment that the gelbtuch appraisal fails to satisfy the defra regulations’ definition of and therefore does not constitute a qualified_appraisal are either inap- posite or involve unresolved disputes of material fact there- fore we will deny the motion to the extent respondent asks us to rule that petitioner failed to substantiate the value of the smi with a qualified_appraisal an appropriate order will be issued denying respondent’s motion for partial sum- mary judgment f
